UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code:(802)229-3113 Date of fiscal year end: December 31, 2009 Date of reporting period: June 30, 2009 Table of Contents 4 Message to Shareholders Understanding your Sentinel 5 Funds Financial Statements 6 Sentinel Variable Products Balanced Fund 8 Sentinel Variable Products Bond Fund 10 Sentinel Variable Products Common Stock Fund 12 Sentinel Variable Products Mid Cap Growth Fund 14 Sentinel Variable Products Money Market Fund 16 Sentinel Variable Products Small Company Fund 18 Statement of Assets and Liabilities 20 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 33 Actual and Hypothetical Expenses for Comparison Purposes 34 Information and Services for Shareholders 35 Trustees & Officers Message to Shareholders We have had a disquieting six months. We opened the year in a state of shock after the tumult of 2008. It seemed as if the bad news was mostly over, but the financial system again showed its ability to shock even the most jaded investor. Most banks reported awful year-end numbers and lined up at the Treasury for bailout money and special treatment. The market digested a flurry of bad news starting with poor economic numbers, numerous acronym-heavy programs (TARP, TALF, PPIP), acrimony over bonuses and rescue plans for the big three car companies. The market took fright and from January until early March fell over 28%. But just as dramatically, the market rallied as companies reported better than expected numbers for the first quarter and some major economic indicators, such as retail sales, inflation and housing showed better than expected results. It was not so much that things were good but that they were less worse than people thought. And from such news the market rallied promptly by approximately 37% to the end of this reporting period (June 30th). What can we learn from this? Benjamin Graham noted that in the short-term, markets are voting machines but in the long term, they are weighing machines. By this, he meant that markets overreact but that they generally get it right in the long term. The short term can be very painful as witnessed over the last 18 months. As to where we go from here, we should look at the economy, interest rates and the stock market. Economy : The U.S. economy has been in recession for 18 straight months. Forthcoming and upward revisions to the 2002 [sic] GNP data suggest that the economic correction was even greater than thought. The various stimulus programs have had minor effect. Some encouraging signals on the economy include better consumer data, mortgage activity and low producer price inflation. But we do not expect any quick recovery. Consumers are scarred. They are carefully rebuilding balance sheets and unemployment remains high and climbing. Interest Rates : Rates have risen this year. The benchmark 10-Year U.S. Treasury rate rose from 2.4% to 3.8% in June. The major reason is that debt issuance threatens to overwhelm the bond market. By some estimates, the Treasury will sell over $3.5 trillion of debt in 2009. The market cannot absorb such volume without significant risk premium. The upward rate move suggests resistance to the quite staggering level of debt the U.S. government wants to borrow. There is little inflationary pressure. Wages and consumer demand govern inflation. Neither is likely to add much to inflation in coming months. We expect rates to remain at current levels but that there will be some volatility as the Federal Reserve makes its intentions clearer. Stock Market : By some measures the market remains cheap even after the recent rally. The earnings yield of 7% is nearly twice the rate of 10-year Treasury Notes. Other favorable indicators include low levels of borrowing by non-financial companies, streamlined operating costs and a low, cyclically-adjusted price-to-earnings ratio. But the ultimate test is always earnings. The next few months will be important as company management provides crucial information on costs, order books, margins and volumes. We believe the news will be generally, but not uniformly, good. For this reason, we remain overweight in staples, materials and strong industrial companies but underweight in consumer discretionary. We are experienced investors at Sentinel. We have always believed that diversification works and aim to not expose our clients to undue risk. We also believe in quality. We buy companies we understand, with management that is committed to the long term. We know that volatility can be very unsettling but believe patience is rewarded. Thank you for your confidence in Sentinel. As always, we thank you for your business and I hope you will call us if you have any questions. 4 Understanding your Sentinel Funds Financial Statements 1 Schedule of Investment in Securities 4 Statement of Changes in Net Assets This schedule shows you which investments your fund owned on This statement shows how each funds net assets changed over the last day of the reporting period. The schedule includes: the past two reporting periods. It details how much a fund grew  a list of each investment or shrank as a result of:  the number of shares/par amount of each stock, bond or  operations  a summary of the Statement of Operations for short-term note the most recent period  the market value of each investment  distributions  income and gains distributed to  the percentage of investments in each industry shareholders  the percent and dollar breakdown of each category  capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share 2 Statement of Assets and Liabilities transactions result in net assets at the end of the period. This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the 5 Financial Highlights net assets divided by the total number of shares outstanding This statement itemizes current period activity and statistics and gives you the price of an individual share, or the net asset provides comparison data for the last five fiscal years (or less if value per share. the fund or class is not five years old). On a per-share basis, it Net Assets are also broken down by capital (money invested includes: by shareholders); net investment income not yet paid to  share price at the beginning of the period shareholders or net investment losses, if any; net gains earned  investment income and capital gains or losses on investments but not yet paid to shareholders or net losses  income and capital gains distributions paid to shareholders on investments (known as realized gains or losses); and finally  share price at the end of the period gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown It also includes some key statistics for the period: tells you the value of net assets that are performance-related,  total return  the overall percentage return of the fund, such as investment gains or losses, and the value of net assets assuming reinvestment of all distributions that are not related to performance, such as shareholder  expense ratio  operating expenses as a percentage of investments and redemptions. average net assets  net income ratio  net investment income as a percentage of average net assets 3 Statement of Operations  portfolio turnover  the percentage of the portfolio that was This statement breaks down how each funds net assets replaced during the period changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund Operations include:  income earned from investments  management fees and other expenses  gains or losses from selling investments (known as realized gains or losses)  gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 5 Sentinel Variable Products Balanced Fund (Unaudited) Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 62.9 % U.S. Government Obligations 32.4 % Foreign Stocks & ADR's 4.8 % Cash and Other -0.1 % Top 10 Equity Holdings* Top Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 2.1% FHLMC G04692 5.50% 02/01/35 5.3% United Technologies Corp. 1.4% FNMA 190371 6.50% 07/01/36 4.4% Comcast Corp. 1.3% FNR 06-88 BV 6.50% 11/25/25 4.0% Chevron Corp. 1.2% GNMA 701568 6.00% 01/15/39 3.8% Int'l. Business Machines Corp. 1.2% FNR 99-32 B 6.00% 07/25/29 3.7% Weatherford Int'l. Ltd. 1.2% U.S. Treasury Note 3.125% 05/15/19 3.6% Procter & Gamble Co. 1.1% U.S. Treasury Bond 3.50% 02/15/39 3.2% Microsoft Corp. 1.1% FNMA 995671 6.00% 05/01/38 1.9% Johnson & Johnson 1.1% Total of Net Assets* 29.9% NetApp, Inc. 1.1% Total of Net Assets* 12.8% Average Effective Duration (for all Fixed Income Holdings) 5.0 years** *"Top 10 Equity Holdings" and "Top Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at June 30, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 32.4% Mortgage-Backed Securities: 3.5%, 02/15/39 500M $432,501 U.S. Government Agency 30-Year: Obligations 25.5% FNMA 190371 Total U.S. Government Federal Home Loan Bank 2.4% 6.5%, 07/01/36 553M $ 590,233 Obligations Agency Discount Notes: FNMA 995671 (Cost $4,292,425) 0.01%, 07/01/09 320M $ 6%, 05/01/38 242M 253,491 Federal Home Loan Mortgage Shares Corporation 5.3% Total Federal National Mortgage Mortgage-Backed Securities: Association Domestic Common Stocks 62.9% Government National Mortgage Consumer Discretionary 6.4% 30-Year: Corporation 3.8% Coach, Inc. 2,000 53,760 FHLMC G04692 Mortgage-Backed Securities: 5.5%, 02/01/35 684M 30-Year: Comcast Corp. 11,950 168,495 Federal National Mortgage GNMA 701568 Gap, Inc. 4,300 70,520 Association 14.0% 6%, 01/15/39 489M McDonald's Corp. 2,000 114,980 Collateralized Mortgage Obligations: Total U.S. Government Agency McGraw-Hill Cos., Inc. 2,200 66,242 FNR 06-88 BV Obligations Nike, Inc. 1,000 51,780 6.5%, 11/25/25 500M 536,996 U.S. Treasury Obligations 6.9% FNR 99-32 B 3.125%, 05/15/19 500M 483,752 Polo Ralph Lauren Corp. 1,500 80,310 6%, 07/25/29 463M 491,382 Time Warner Cable, Inc. 2,000 63,340 Time Warner, Inc. 5,000 125,950 TJX Cos., Inc. 1,700 53,482 6 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Balanced Fund (Continued) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Consumer Staples 5.3% Pfizer, Inc. 7,500 $112,500 Rogers Communications, Inc. 2,300 $ Altria Group, Inc. 2,000 $ Schering-Plough Corp. 5,000 125,600 Verizon Communications, Inc. 3,000 92,190 CVS Caremark Corp. 2,700 86,049 St. Jude Medical, Inc. * 1,500 61,650 HJ Heinz Co. 3,000 107,100 Zimmer Holdings, Inc. * 2,500 106,500 Utilities 0.6% Kellogg Co. 2,500 116,425 Entergy Corp. 1,000 Kraft Foods, Inc. 2,000 50,680 Industrials 9.1% Total Domestic Common Stocks PepsiCo, Inc. 1,500 82,440 Boeing Co. 2,000 85,000 (Cost $8,558,316) Philip Morris Int'l., Inc. 2,000 87,240 Canadian National Railway Co. 1,800 77,328 Foreign Stocks & ADR's 4.8% Procter & Gamble Co. 2,900 148,190 Deere & Co. 1,500 59,925 Australia 0.6% General Dynamics Corp. 1,500 83,085 BHP Billiton Ltd. ADR 1,500 Energy 8.0% General Electric Co. 10,000 117,200 Finland 0.8% Chevron Corp. 2,500 165,625 Honeywell Int'l., Inc. 4,000 125,600 Nokia Corp. ADR 7,200 EOG Resources, Inc. 1,000 67,920 Lockheed Martin Corp. 1,500 120,975 Germany 1.0% ExxonMobil Corp. 4,000 279,640 Northrop Grumman Corp. 1,700 77,656 SAP AG ADR 3,400 Noble Energy, Inc. 2,000 117,940 Rockwell Automation, Inc. 1,500 48,180 Israel 0.7% Teva Pharmaceutical Industries Pride Int'l., Inc. * 3,500 87,710 Tyco Int'l. Ltd. 1,500 38,970 Ltd. ADR 2,000 Schlumberger Ltd. 2,500 135,275 Union Pacific Corp. 2,000 104,120 Mexico 1.0% Transocean Ltd. * 713 52,969 United Technologies Corp. 3,500 181,860 America Movil SA de CV ADR 3,500 Weatherford Int'l. Ltd. * 8,000 156,480 Waste Management, Inc. 3,500 98,560 United Kingdom 0.7% Diageo PLC ADR 1,500 Financials 6.6% Information Technology 11.7% Total Foreign Stocks & ADR's ACE Ltd. 2,000 88,460 Accenture Ltd. 2,500 83,650 (Cost $705,385) American Express Co. 2,700 62,748 Activision Blizzard, Inc. * 6,000 75,780 Total Investments 100.1% Adobe Systems, Inc. * 3,000 84,900 (Cost $13,556,126) Bank of America Corp. 5,000 66,000 BroadcomCorp. * 3,000 74,370 Excess of Liabilities Over Bankof NewYork Mellon Corp. 3,800 111,378 Other Assets (0.1)% JPMorgan Chase & Co. 2,500 85,275 Cisco Systems, Inc. * 6,000 55,920 Goldman Sachs Group, Inc. 600 88,464 Dolby Laboratories, Inc. * 1,500 111,840 Net Assets 100.0% $ 13,352,365 Marsh & McLennan Cos., Inc. 2,500 50,325 EMC Corp. * 7,000 91,700 MetLife, Inc. 2,000 60,020 Intel Corp. 5,000 82,750 * Non-income producing Morgan Stanley 1,500 42,765 Intersil Corp. 6,000 75,420  Cost for federal income tax purposes is $13,556,126. At June 30, 2009 unrealized depreciation for federal The Travelers Cos., Inc. 2,000 82,080 Int'l. Business Machines Corp. 1,500 156,630 income tax purposes aggregated $192,470 of which US Bancorp 4,300 77,056 KLA-Tencor Corp. 4,000 101,000 $1,348,719 related to appreciated securities and $1,541,189 related to depreciated securities. Wells Fargo & Co. 3,000 72,780 Mettler-Toledo Int'l., Inc. * 600 46,290 Microsoft Corp. 6,000 142,620 ADR - American Depository Receipt Health Care 11.2% Motorola, Inc. 7,000 46,410 Amgen, Inc. * 1,800 95,292 NetApp, Inc. * 7,200 141,984 Becton Dickinson & Co. 1,000 71,310 Seagate Technology 5,000 52,300 Bristol-Myers Squibb Co. 4,000 81,240 Teradata Corp. * 2,000 46,860 Celgene Corp. * 1,500 71,760 Texas Instruments, Inc. 4,000 85,200 Covidien Plc 2,000 74,880 Eli Lilly & Co. 2,500 86,600 Materials 2.3% Forest Laboratories, Inc. * 700 17,577 EI Du Pont de Nemours & Co. 4,000 102,480 Gen-Probe, Inc. * 2,500 107,450 Freeport-McMoRan Copper & Gilead Sciences, Inc. * 2,500 117,100 Gold, Inc. 2,000 100,220 Johnson & Johnson 2,500 142,000 Praxair, Inc. 1,400 99,498 Medco Health Solutions, Inc. * 1,000 45,610 Medtronic, Inc. 2,500 87,225 Telecommunication Services 1.7% Merck & Co., Inc. 3,500 97,860 AT&T, Inc. 3,000 74,520 7 Sentinel Variable Products Bond Fund (Unaudited) Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 11.5% 4 yrs. to 5.99 yrs. 12.7% 1 yr. to 2.99 yrs. 21.0% 6 yrs. to 7.99 yrs. 19.9% 3 yrs. to 3.99 yrs. 16.1% 8 yrs. and over 18.8% Average Effective Duration (for all Fixed Income Holdings) 5.5 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets U.S. Treasury Note 3.125% 05/15/19 7.5% FNR 01-46 ZG 6.00% 09/25/31 3.4% U.S. Treasury Bond 3.50% 02/15/39 6.7% GNMA 701943 5.00% 06/15/39 3.2% FNMA 190371 6.50% 07/01/36 6.4% FNMA 995671 6.00% 05/01/38 3.2% GNMA 673818X 6.00% 08/15/38 5.1% FNR 99-32 B 6.00% 07/25/29 3.1% U.S. Treasury Note 3.25% 05/31/16 4.7% Total of Net Assets 47.0% GNR 01-56 PT 6.00% 11/20/31 3.7% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings below. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at June 30, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 72.1% FNR 01-46 ZG Mortgage-Backed Securities: U.S. Government Agency 6%, 09/25/31 2,028M $2,164,884 15-Year: Obligations 53.1% GNMA 679437X Federal Home Loan Bank 2.7% Mortgage-Backed Securities: 6%, 11/15/22 433M $ Agency Discount Notes: 30-Year: 30-Year: 0.01%, 07/01/09 1,743M $ FNMA AA1267 GNMA 691235 Federal Home Loan Mortgage 4.5%, 10/01/33 1,483M 1,489,869 6%, 06/15/38 1,840M 1,918,984 Corporation 4.7% FNMA 555800 GNMA 673818X Mortgage-Backed Securities: 5.5%, 10/01/33 1,745M 1,811,383 6%, 08/15/38 3,161M 3,296,902 30-Year: FNMA 735746 GNMA 701943 FHLMC G04692 6%, 07/01/35 1,542M 1,618,356 5%, 06/15/39 2,000M 2,043,750 5.5%, 02/01/35 1,283M 1,331,396 FNMA 190371 FHLMC A81629 6.5%, 07/01/36 3,873M 4,131,635 Total Government National 5.5%, 09/01/38 1,617M 1,671,410 FNMA 745875 Mortgage Corporation Total Federal Home Loan 6.5%, 09/01/36 569M 607,027 Total U.S. Government Agency Mortgage Corporation FNMA 995671 Obligations Federal National Mortgage 6%, 05/01/38 1,937M 2,027,927 U.S. Treasury Obligations 19.0% Association 29.9% 3.25%, 05/31/16 3,000M 3,014,064 Collateralized Mortgage Obligations: Total Federal National Mortgage FNR 06-88 BV Association 3.125%, 05/15/19 5,000M 4,837,515 6.5%, 11/25/25 1,500M 1,610,989 Government National Mortgage 3.5%, 02/15/39 5,000M 4,325,015 FNR 98-11 Z Corporation 15.8% 6%, 03/18/28 1,646M 1,762,822 Collateralized Mortgage Obligations: Total U.S. Government Obligations FNR 99-32 B GNR 01-56 PT (Cost $45,835,457) 6%, 07/25/29 1,853M 1,965,526 6%, 11/20/31 2,223M 8 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Bond Fund (Continued) Principal Amount Principal Amount  Cost for federal income tax purposes is $63,088,414. (M$1,000) Value (M$1,000) Value At June 30, 2009 unrealized appreciation for federal (Note 2) (Note 2) income tax purposes aggregated $2,032,330 of which $2,248,373 related to appreciated securities and Bonds 29.5% XTO Energy, Inc. $216,043 related to depreciated securities. Basic Industry 4.7% 5.5%, 06/15/18 500M $ (b) Security exempt from registration under Rule Alcan, Inc. 144A of the Securities Act of 1933, as amended. 6.125%, 12/15/33 500M $396,224 Financials 4.8% These securities may be resold in transactions Anglo American Capital PLC Capital One Financial Corp. exempt from registrations, normally to qualified 9.375%, 04/08/14 (b) 500M 543,648 6.15%, 09/01/16 500M 443,132 institutional buyers. At June 30, 2009, the market value of rule 144A securities amounted to Lubrizol Corp. Chubb Corp. $4,171,744 or 6.5% of net assets. 8.875%, 02/01/19 500M 581,844 6.375%, 04/15/17 500M 400,576 Mosaic Co. Citigroup, Inc. 7.625%, 12/01/16 (b) 500M 507,586 5%, 09/15/14 500M 419,618 Pactiv Corp. Goldman Sachs Group, Inc. 5.875%, 07/15/12 500M 514,699 6.75%, 10/01/37 500M 445,800 Rexam PLC Hanover Insurance Group, Inc. 6.75%, 06/01/13 (b) 500M 484,799 7.625%, 10/15/25 25M 21,000 JPMorgan Chase & Co Capital Goods 2.0% 6.4%, 05/15/38 500M 502,908 Goodrich Corp. Prudential Financial, Inc. 6.125%, 03/01/19 800M 804,542 6.625%, 12/01/37 500M 434,469 L-3 Communications Corp. Travelers Cos, Inc. 6.375%, 10/15/15 500M 456,250 6.25%, 03/15/67 500M 403,561 Consumer Cyclical 1.5% Health Care 0.8% American Honda Finance Corp. Express Scripts, Inc. 7.625%, 10/01/18 (b) 500M 488,691 6.25%, 06/15/14 500M Int'l. Game Technology Media 0.9% 7.5%, 06/15/19 500M 505,366 BSKYB Finance UK PLC 5.625%, 10/15/15 (b) 555M Consumer Non-Cyclical 1.6% Technology 1.5% Anheuser-Busch InBev Worldwide, Corning, Inc. Inc. 6.625%, 05/15/19 500M 511,926 6.875%, 11/15/19 (b) 500M 519,455 Xerox Corp. Waste Management, Inc. 6.35%, 05/15/18 500M 446,978 6.1%, 03/15/18 500M 493,493 Telecommunications 2.2% Energy 7.9% Sprint Capital Corp. Buckeye Partners LP 6.9%, 05/01/19 500M 416,250 4.625%, 07/15/13 500M 493,501 United States Cellular Corp. Chesapeake Energy Corp. 6.7%, 12/15/33 500M 480,386 6.5%, 08/15/17 500M 422,500 Vodafone Group PLC DCP Midstream LLC 5.45%, 06/10/19 500M 492,606 9.75%, 03/15/19 (b) 500M 558,266 Enterprise Products Operating LLC 7.034%, 01/15/68 500M 369,288 Transportation 0.8% Kinder Morgan Energy Partners LP Canadian Pacific Railway Co. 9%, 02/01/19 500M 569,630 6.5%, 05/15/18 500M Plains All American Pipeline LP Utilities 0.8% 6.5%, 05/01/18 500M 506,798 Oncor Electric Delivery Co. Sempra Energy 7%, 05/01/32 500M 9.8%, 02/15/19 500M 606,631 Total Bonds (Cost $17,252,957) Valero Energy Corp. Total Investments 101.6% 9.375%, 03/15/19 500M 570,441 (Cost $63,088,414) Williams Cos, Inc. Excess of Liabilities Over 8.75%, 01/15/20 (b) 500M 522,149 Other Assets (1.6)% Net Assets 100.0% $ 64,115,668 9 Sentinel Variable Products Common Stock Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.6% Financials 9.6% Health Care 17.4% Consumer Discretionary 8.0% Industrials 13.1% Materials 4.2% Energy 12.1% Telecommunication Services 2.9% Consumer Staples 10.4% Utilities 0.4% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets ExxonMobil Corp. 2.4% PepsiCo, Inc. 1.6% Procter & Gamble Co. 2.2% Schering-Plough Corp. 1.5% Int'l. Business Machines Corp. 2.1% Accenture Ltd. 1.5% United Technologies Corp. 2.0% The Travelers Cos., Inc. 1.4% Chevron Corp. 1.9% Total of Net Assets 18.4% Johnson & Johnson 1.8% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 90.4% Chevron Corp. 50,000 $ 3,312,500 Health Care 16.7% Consumer Discretionary 8.0% EOG Resources, Inc. 11,200 760,704 Aetna, Inc. 50,000 $1,252,500 Coach, Inc. 32,200 $ 865,536 ExxonMobil Corp. 60,000 4,194,600 Amgen, Inc. * 34,300 1,815,842 Comcast Corp. 150,000 2,115,000 Marathon Oil Corp. 75,000 2,259,750 Baxter Int'l., Inc. 40,000 2,118,400 Gap, Inc. 91,900 1,507,160 Noble Energy, Inc. 35,000 2,063,950 Becton Dickinson & Co. 25,500 1,818,405 McDonald's Corp. 20,000 1,149,800 Pride Int'l., Inc. * 37,500 939,750 Bristol-Myers Squibb Co. 55,000 1,117,050 McGraw-Hill Cos., Inc. 75,000 2,258,250 Schlumberger Ltd. 30,000 1,623,300 Celgene Corp. * 20,000 956,800 Nike, Inc. 25,000 1,294,500 Transocean Ltd. * 15,000 1,114,350 Covidien Plc 25,000 936,000 Polo Ralph Lauren Corp. 20,000 1,070,800 Weatherford Int'l. Ltd. * 100,000 1,956,000 Eli Lilly & Co. 15,000 519,600 Time Warner Cable, Inc. 35,000 1,108,450 Forest Laboratories, Inc. * 8,900 223,479 Time Warner, Inc. 72,600 1,828,794 Financials 9.6% Gen-Probe, Inc. * 30,000 1,289,400 TJX Cos., Inc. 15,000 471,900 ACE Ltd. 25,000 1,105,750 Gilead Sciences, Inc. * 50,000 2,342,000 American Express Co. 45,000 1,045,800 Johnson & Johnson 55,000 3,124,000 Consumer Staples 9.2% Bank of America Corp. 75,000 990,000 Medco Health Solutions, Inc. * 20,000 912,200 Altria Group, Inc. 50,000 819,500 Bank of New York Mellon Corp. 50,000 1,465,500 Medtronic, Inc. 50,000 1,744,500 CVS Caremark Corp. 75,000 2,390,250 Goldman Sachs Group, Inc. 8,500 1,253,240 Merck & Co., Inc. 50,000 1,398,000 HJ Heinz Co. 45,000 1,606,500 JPMorgan Chase & Co. 40,000 1,364,400 Pfizer, Inc. 125,000 1,875,000 Kellogg Co. 25,000 1,164,250 Marsh & McLennan Cos., Inc. 60,000 1,207,800 Schering-Plough Corp. 100,000 2,512,000 Kimberly-Clark Corp. 12,000 629,160 MetLife, Inc. 35,000 1,050,350 St. Jude Medical, Inc. * 35,000 1,438,500 Kraft Foods, Inc. 50,000 1,267,000 Moody's Corp. 25,000 658,750 Zimmer Holdings, Inc. * 31,000 1,320,600 PepsiCo, Inc. 50,000 2,748,000 Morgan Stanley 35,000 997,850 Philip Morris Int'l., Inc. 30,000 1,308,600 The Travelers Cos., Inc. 60,000 2,462,400 Industrials 13.1% Procter & Gamble Co. 74,200 3,791,620 US Bancorp 71,700 1,284,864 Boeing Co. 30,000 1,275,000 Wells Fargo & Co. 63,300 1,535,658 Canadian National Railway Co. 23,100 992,376 Energy 11.2% Caterpillar, Inc. 15,000 495,600 Baker Hughes, Inc. 30,000 1,093,200 10 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Common Stock Fund (Continued)  Cost for federal income tax purposes is $190,491,386. Value Value At June 30, 2009 unrealized depreciation for federal Shares (Note 2) Shares (Note 2) income tax purposes aggregated $18,101,462 of which $10,084,145 related to appreciated securities Deere & Co. 30,000 $1,198,500 Verizon Communications, Inc. 25,000 $768,250 and $28,185,607 related to depreciated securities. General Dynamics Corp. 25,000 1,384,750 General Electric Co. 150,000 1,758,000 Utilities 0.4% ADR - American Depository Receipt Honeywell Int'l., Inc. 65,000 2,041,000 Entergy Corp. 10,000 L-3 Communications Holdings, Total Domestic Common Stocks Inc. 12,800 888,064 (Cost $171,252,100) Lockheed Martin Corp. 20,000 1,613,000 Foreign Stocks & ADR's 6.3% McDermott Int'l., Inc. * 76,300 1,549,653 Australia 0.8% Northrop Grumman Corp. 40,000 1,827,200 BHP Billiton Ltd. ADR 25,000 Rockwell Automation, Inc. 25,000 803,000 Finland 0.9% Tyco Int'l. Ltd. 30,000 779,400 Nokia Corp. ADR 100,000 Union Pacific Corp. 16,200 843,372 France 0.9% United Technologies Corp. 65,000 3,377,400 Total SA ADR 30,000 Waste Management, Inc. 60,000 1,689,600 Germany 0.9% SAP AG ADR 40,000 Information Technology 16.8% Israel 0.7% Accenture Ltd. 75,000 2,509,500 Teva Pharmaceutical Industries Activision Blizzard, Inc. * 80,000 1,010,400 Ltd. ADR 25,000 Mexico 0.7% Adobe Systems, Inc. * 50,000 1,415,000 America Movil SA de CV ADR 30,000 Broadcom Corp. * 50,000 1,239,500 Check Point Software United Kingdom 1.4% Technologies * 25,000 586,750 Diageo PLC ADR 35,000 2,003,750 Cisco Systems, Inc. * 75,000 1,398,000 Vodafone Group PLC ADR 17,500 341,075 Dolby Laboratories, Inc. * 40,000 1,491,200 Total Foreign Stocks & ADR's EMC Corp. * 125,000 1,637,500 (Cost $12,959,331) Intel Corp. 50,000 827,500 Principal Intersil Corp. 88,600 1,113,702 Amount Int'l. Business Machines Corp. 35,000 3,654,700 (M$1,000) Juniper Networks, Inc. * 50,000 1,180,000 Corporate Short-Term Notes 3.2% KLA-Tencor Corp. 53,500 1,350,875 Toyota Motor Credit Mettler-Toledo Int'l., Inc. * 15,000 1,157,250 0.16%, 07/02/09 2,000M 1,999,991 Microsoft Corp. 75,000 1,782,750 0.18%, 07/01/09 1,500M 1,500,000 Motorola, Inc. 100,000 663,000 UPS, Inc. 0.13%, 07/06/09 2,000M 1,999,964 NetApp, Inc. * 100,000 1,972,000 Total Corporate Short-Term Notes Qualcomm, Inc. 8,500 384,200 (Cost $5,499,955) Seagate Technology 50,000 523,000 U.S. Government Obligations 0.4% Teradata Corp. * 50,000 1,171,500 Federal Home Loan Bank 0.4% Texas Instruments, Inc. 85,000 1,810,500 Agency Discount Notes: 0.01%, 07/01/09 (Cost $780,000) 780M Materials 3.4% Total Investments 100.3% EI Du Pont de Nemours & Co. 60,000 1,537,200 (Cost $190,491,386) Freeport-McMoRan Copper & Excess of Liabilities Over Gold, Inc. 35,000 1,753,850 Other Assets (0.3)% Pactiv Corp. * 60,000 1,302,000 Praxair, Inc. 17,000 1,208,190 Net Assets 100.0% $ 171,834,645 Telecommunication Services 2.0% * Non-income producing AT&T, Inc. 50,000 1,242,000 Rogers Communications, Inc. 57,400 1,478,050 11 Sentinel Variable Products Mid Cap Growth Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 21.6% Energy 6.5% Health Care 17.0% Consumer Staples 5.3% Industrials 14.7% Materials 4.2% Consumer Discretionary 13.0% Telecommunication Services 1.6% Financials 12.0% Utilities 1.6% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Activision Blizzard, Inc. 1.9% ITC Holdings Corp. 1.6% Stericycle, Inc. 1.9% Dolby Laboratories, Inc. 1.5% Weatherford Int'l. Ltd. 1.7% Strayer Education, Inc. 1.5% Express Scripts, Inc. 1.7% ANSYS, Inc. 1.5% Waste Connections, Inc. 1.6% Total of Net Assets 16.5% Cognizant Technology Solutions Corp. 1.6% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 93.5% Energy 6.5% Health Care 16.1% Consumer Discretionary 13.0% Core Laboratories NV 1,400 $122,010 Beckman Coulter, Inc. 1,400 $79,996 Burger King Holdings, Inc. 8,850 $152,840 National Oilwell Varco, Inc. * 3,330 108,758 Bio-Rad Laboratories, Inc. * 2,172 163,943 Coach, Inc. 4,290 115,315 PetroHawk Energy Corp. * 5,130 114,399 CR Bard, Inc. 1,880 139,966 Darden Restaurants, Inc. 3,900 128,622 Range Resources Corp. 3,460 143,279 Dentsply Int'l., Inc. 4,730 144,360 Dress Barn, Inc. * 7,400 105,820 Southwestern Energy Co. * 4,730 183,760 Endo Pharmaceuticals GameStop Corp. * 5,850 128,758 Weatherford Int'l. Ltd. * 11,710 229,048 Holdings, Inc. * 3,400 60,928 Gildan Activewear, Inc. * 5,770 85,396 Express Scripts, Inc. * 3,320 228,250 LKQ Corp. * 2,900 47,705 Financials 10.3% Gen-Probe, Inc. * 3,400 146,132 Marriott Int'l., Inc. 7,210 159,125 Affiliated Managers Group, Inc. * 2,110 122,781 Idexx Laboratories, Inc. * 2,500 115,500 Matthews Int'l. Corp. 3,750 116,700 City National Corp/CA 2,200 81,026 Life Technologies Corp. * 4,310 179,813 Morningstar, Inc. * 2,100 86,583 Cullen/Frost Bankers, Inc. 2,260 104,231 MedAssets, Inc. * 6,980 135,761 Snap-On, Inc. 3,400 97,716 Endurance Specialty Holdings NuVasive, Inc. * 3,550 158,330 Strayer Education, Inc. 975 212,657 Ltd. 4,890 143,277 Pharmaceutical Product TJX Cos., Inc. 2,210 69,527 HCC Insurance Holdings, Inc. 5,720 137,337 Development, Inc. 2,700 62,694 Investment Technology Group, Qiagen NV * 4,100 76,219 Tractor Supply Co. * 3,350 138,422 Inc. * 5,230 106,640 Resmed, Inc. * 2,400 97,752 VF Corp. 2,830 156,640 Northern Trust Corp. 1,520 81,593 St. Jude Medical, Inc. * 4,200 172,620 People's United Financial, Inc. 7,670 115,357 Techne Corp. 2,140 136,553 Consumer Staples 5.3% Raymond James Financial, Inc. 5,900 101,539 Varian Medical Systems, Inc. * 3,650 128,261 Alberto-Culver Co. 5,750 146,222 RLI Corp. 1,200 53,760 Chattem, Inc. * 1,480 100,788 Signature Bank * 3,620 98,174 Industrials 14.7% Church & Dwight Co., Inc. 2,610 141,749 The Travelers Cos., Inc. 2,890 118,606 Ametek, Inc. 5,870 202,985 Flowers Foods, Inc. 5,720 124,925 Willis Group Holdings Ltd. 2,900 74,617 CH Robinson Worldwide, Inc. 1,550 80,832 HJ Heinz Co. 1,900 67,830 WR Berkley Corp. 4,000 85,880 Cintas Corp. 4,100 93,644 McCormick & Co., Inc. 4,590 149,313 Copart, Inc. * 4,580 158,789 12 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Mid Cap Growth Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) Expeditors Int'l. of Washington, MetroPCS Communications, Inc. 3,200 $106,688 Inc. * 10,330 $ Fastenal Co. 3,140 104,154 Healthcare Services Group, Inc. 8,700 155,556 Utilities 1.6% IHS, Inc. * 2,980 148,613 ITC Holdings Corp. 4,730 ITT Corp. 2,300 102,350 Total Domestic Common Stocks Jacobs Engineering Group, (Cost $12,247,050) Inc. * 2,850 119,956 Foreign Stocks & ADR's 2.3% Precision Castparts Corp. 1,770 129,263 Health Care 0.9% Ritchie Bros Auctioneers, Inc. 5,180 121,471 Shire Ltd. ADR 3,180 Roper Industries, Inc. 500 22,655 Israel 1.4% Stericycle, Inc. * 5,040 259,711 Nice Systems Ltd. ADR * 8,210 Waste Connections, Inc. * 8,440 218,680 Total Foreign Stocks & ADR's (Cost $354,780) Information Technology 20.2% Real Estate Investment Trusts 1.7% Activision Blizzard, Inc. * 20,900 263,967 Financials 1.7% Digital Realty Trust, Inc. 3,720 133,362 Amdocs Ltd. * 4,800 102,960 Home Properties, Inc. (b) 2,900 98,890 Amphenol Corp. 2,650 83,846 Total Real Estate Investment ANSYS, Inc. * 6,780 211,265 Trusts (Cost $215,931) Citrix Systems, Inc. * 5,260 167,741 Principal Cognizant Technology Amount Solutions Corp. * 8,150 217,605 (M$1,000) Concur Technologies, Inc. * 3,750 116,550 U.S. Government Obligations 2.9% Dolby Laboratories, Inc. * 5,720 213,242 Federal Home Loan Bank 2.9% FLIR Systems, Inc. * 3,900 87,984 Agency Discount Notes: Harris Corp. 3,300 93,588 0.01%, 07/01/09 Intersil Corp. 7,450 93,646 (Cost $400,000) 400M Total Investments 100.4% Jack Henry & Associates, Inc. 4,850 100,638 (Cost $13,217,761) McAfee, Inc. * 4,590 193,652 Excess of Liabilities Over Mettler-Toledo Int'l., Inc. * 2,200 169,730 Other Assets (0.4)% Nuance Communications, Inc. * 16,110 194,770 Net Assets 100.0% $ 13,810,918 Open Text Corp. * 4,400 160,248 Polycom, Inc. * 6,900 139,863 Power Integrations, Inc. 3,710 88,261 * Non-income producing Trimble Navigation Ltd. * 4,450 87,353  At Cost June for 30, federal 2009 income unrealized tax purposes appreciation is $13,217,761. for federal income tax purposes aggregated $642,250 of which $1,511,888 related to appreciated securities and Materials 4.2% $869,638 related to depreciated securities. Aptargroup, Inc. 3,770 127,313 Ecolab, Inc. 2,000 77,980 (b) Return of Capital paid during the fiscal period Freeport-McMoRan Copper & ADR - American Depository Receipt Gold, Inc. 2,960 148,326 Pactiv Corp. * 4,180 90,706 Sigma-Aldrich Corp. 300 14,868 Steel Dynamics, Inc. 8,140 119,902 Telecommunication Services 1.6% American Tower Corp. * 2,450 77,249 13 Sentinel Variable Products Money Market Fund (Unaudited) Investment in Securities at June 30, 2009 (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 63.3% Chevron Oil Finance Co. Federal Farm Credit Bank 5.4% 0.17%, 07/08/09 860M $ 859,972 Agency Discount Notes: Coca-Cola Co. Federal Farm Credit 0.25%, 09/29/09 700M 699,563 0.17%, 07/30/09 1,100M $ 0.33%, 07/22/09 300M 299,942 Federal Home Loan Bank 40.6% Nestle Capital Corp. 0.24%, 08/18/09 700M 699,776 Agency Discount Notes: Pepsico, Inc. Federal Home Loan Bank 0.19%, 07/06/09 1,000M 999,974 0.17%, 07/01/09 273M 273,000 Pfizer, Inc. Federal Home Loan Bank 0.15%, 07/07/09 700M 699,982 0.16%, 07/02/09 1,200M 1,199,995 0.19%, 08/05/09 300M 299,945 Federal Home Loan Bank 0.2%, 07/08/09 150M 149,994 Procter & Gamble Federal Home Loan Bank 0.16%, 08/07/09 600M 599,901 0.15%, 07/10/09 1,500M 1,499,944 Southern Co. Funding 0.25%, 07/24/09 1,000M 999,840 Federal Home Loan Bank 0.18%, 07/15/09 670M 669,953 Toyota Motor Credit Federal Home Loan Bank 0.26%, 08/06/09 995M 994,741 0.18%, 07/20/09 600M 599,943 Total Corporate Short-Term Notes (Cost $8,153,478) Federal Home Loan Bank Total Investments 103.1% 0.16%, 07/28/09 1,000M 999,880 (Cost $21,114,744) Federal Home Loan Bank 0.18%, 07/31/09 950M 949,857 Excess of Liabilities Over Other Assets (3.1)% Federal Home Loan Bank 0.19%, 09/02/09 1,220M 1,219,594 Net Assets 100.0% $ 20,483,304 Federal Home Loan Bank 0.19%, 09/04/09 765M 764,738 Total Federal Home Loan Bank  Also cost for federal income tax purposes. Federal Home Loan Mortgage Corporation 4.6% Agency Discount Notes: Freddie Mac 0.16%, 08/10/09 650M 649,884 Freddie Mac 0.2%, 08/24/09 285M 284,915 Total Federal Home Loan Mortgage Corporation Federal National Mortgage Association 12.7% Agency Discount Notes: Fannie Mae 0.16%, 07/16/09 1,400M 1,399,907 Fannie Mae 0.17%, 08/03/09 1,200M 1,199,813 Total Federal National Mortgage Association Total U.S. Government Obligations (Cost $12,961,266) Corporate Short-Term Notes 39.8% Abbott Labs 0.2%, 07/01/09 500M 500,000 0.2%, 08/27/09 500M 499,842 14 The accompanying notes are an integral part of the financial statements. This page intentionally left blank 15 Sentinel Variable Products Small Company Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 21.0% Energy 7.0% Industrials 15.6% Consumer Staples 5.2% Health Care 14.9% Materials 3.6% Financials 14.7% Utilities 1.4% Consumer Discretionary 12.5% Telecommunication Services 0.8% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Nice Systems Ltd. 1.8% LKQ Corp. 1.5% Open Text Corp. 1.7% Mettler-Toledo Int'l., Inc. 1.5% ANSYS, Inc. 1.7% Perot Systems Corp. 1.5% Endurance Specialty Holdings Ltd. 1.6% Waste Connections, Inc. 1.5% Iconix Brand Group, Inc. 1.6% Total of Net Assets 16.0% Strayer Education, Inc. 1.6% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 91.8% Comstock Resources, Inc. * 10,100 $333,805 Health Care 14.9% Consumer Discretionary 12.5% Core Laboratories NV 8,700 758,205 American Medical Systems Burger King Holdings, Inc. 33,500 $578,545 Dril-Quip, Inc. * 12,300 468,630 Holdings, Inc. * 31,600 $499,280 Choice Hotels Int'l., Inc. 11,700 311,337 NATCO Group, Inc. * 15,900 523,428 Bio-Rad Laboratories, Inc. * 8,300 626,484 Dress Barn, Inc. * 28,500 407,550 Oil States Int'l., Inc. * 12,100 292,941 Catalyst Health Solutions, Inc. * 21,000 523,740 Gildan Activewear, Inc. * 20,200 298,960 Superior Energy Services, Inc. * 24,000 414,480 Dionex Corp. * 9,700 591,991 Iconix Brand Group, Inc. * 54,700 841,286 Gen-Probe, Inc. * 12,200 524,356 LKQ Corp. * 48,900 804,405 Financials 11.6% Haemonetics Corp. * 8,500 484,500 Matthews Int'l. Corp. 16,200 504,144 Affiliated Managers Group, Inc. * 7,600 442,244 Idexx Laboratories, Inc. * 14,100 651,420 Morningstar, Inc. * 11,100 457,653 Bancorpsouth, Inc. 17,300 355,169 Integra LifeSciences Holdings Corp. * 18,100 479,831 Snap-On, Inc. 12,500 359,250 Cullen/Frost Bankers, Inc. 7,700 355,124 MedAssets, Inc. * 30,100 585,445 Strayer Education, Inc. 3,800 828,818 Endurance Specialty Holdings Meridian Bioscience, Inc. 14,900 336,442 Tractor Supply Co. * 11,800 487,576 Ltd. 29,100 852,630 NuVasive, Inc. * 12,500 557,500 Wolverine World Wide, Inc. 29,600 652,976 First Midwest Bancorp, Inc. 45,900 335,529 Glacier Bancorp, Inc. 22,300 329,371 Resmed, Inc. * 8,600 350,278 Sirona Dental Systems, Inc. * 13,700 273,863 Consumer Staples 5.2% HCC Insurance Holdings, Inc. 31,100 746,711 Alberto-Culver Co. 17,700 450,111 Investment Technology Group, Techne Corp. 11,800 752,958 Inc. * 20,900 426,151 West Pharmaceutical Services, Casey's General Stores, Inc. 10,500 269,745 Inc. 15,600 543,660 Navigators Group, Inc. * 6,000 266,580 Chattem, Inc. * 10,100 687,810 Church & Dwight Co., Inc. 8,500 461,635 Portfolio Recovery Associates, Inc. * 18,500 716,505 Industrials 15.6% Flowers Foods, Inc. 24,700 539,448 Raymond James Financial, Inc. 26,800 461,228 Clarcor, Inc. 14,700 429,093 Hain Celestial Group, Inc. * 19,100 298,151 Selective Insurance Group 23,900 305,203 Copart, Inc. * 20,100 696,867 Signature Bank * 17,300 469,176 Curtiss-Wright Corp. 16,100 478,653 Energy 7.0% Dynamic Materials Corp. 21,400 412,592 Arena Resources, Inc. * 14,900 474,565 Forward Air Corp. 20,700 441,324 CARBO Ceramics, Inc. 11,300 386,460 16 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Small Company Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) G&K Services, Inc. 15,200 $321,480 Foreign Stocks & ADR's 1.8% Healthcare Services Group, Inc. 36,300 649,044 Israel 1.8% Heartland Express, Inc. 37,500 552,000 Nice Systems Ltd. ADR * (Cost $1,236,450) 40,100 $ Heico Corp. 9,460 276,800 IDEX Corp. 18,500 454,545 Real Estate Investment Trusts 3.1% Financials 3.1% Kaydon Corp. 16,100 524,216 Corporate Office Properties Moog, Inc. * 15,300 394,893 Trust SBI MD (b) 15,500 454,615 MSC Industrial Direct Co. 7,500 266,100 Digital Realty Trust, Inc. 8,500 304,725 Ritchie Bros Auctioneers, Inc. 18,700 438,515 Healthcare Realty Trust, Rollins, Inc. 27,200 470,832 Inc. (b) 24,400 410,652 Toro Co. 10,900 325,910 Home Properties, Inc. (b) 13,500 460,350 Total Real Estate Investment Trusts Wabtec Corp. 8,200 263,794 (Cost $1,881,868) Waste Connections, Inc. * 29,650 768,231 Principal Amount Information Technology 19.2% (M$1,000) ANSYS, Inc. * 28,400 884,944 Corporate Short-Term Notes 1.1% Blackbaud, Inc. 24,800 385,640 Chevron Funding Concur Technologies, Inc. * 15,700 487,956 0.15%, 07/06/09 Daktronics, Inc. 30,700 236,390 (Cost $599,988) 600M Diodes, Inc. * 23,400 365,976 U.S. Government Obligations 3.2% Federal Home Loan Bank 3.2% Factset Research Systems, Inc. 7,900 393,973 Agency Discount Notes: Intersil Corp. 27,700 348,189 0.01%, 07/01/09 Jack Henry & Associates, Inc. 27,800 576,850 (Cost $1,654,000) 1,654M Mettler-Toledo Int'l., Inc. * 10,200 786,930 Total Investments 101.0% Micros Systems, Inc. * 18,200 460,824 (Cost $53,353,825) Nuance Communications, Inc. * 60,700 733,863 Excess of Liabilities Over Open Text Corp.* 24,300 885,006 Other Assets (1.0)% Perot SystemsCorp. * 54,100 775,253 Net Assets 100.0% $ 52,254,280 Polycom, Inc. * 36,300 735,801 Power Integrations, Inc. 20,900 497,211 * Non-income producing Progress Software Corp. * 19,900 421,283  Cost for federal income tax purposes is $53,353,825. At June 30, 2009 unrealized depreciation for federal Quality Systems, Inc. 12,900 734,784 income tax purposes aggregated $585,589 of which Rofin-Sinar Technologies, Inc. * 16,300 326,163 $5,388,802 related to appreciated securities and $5,974,391 related to depreciated securities. Materials 3.6% (b) Return of Capital paid during the fiscal period Aptargroup, Inc. 21,000 709,170 Pactiv Corp. * 6,600 143,220 ADR - American Depository Receipt SBI - Shares Beneficial Interest Silgan Holdings, Inc. 13,500 661,905 Steel Dynamics, Inc. 25,200 371,196 Telecommunication Services 0.8% Cbeyond, Inc. * 27,600 Utilities 1.4% Atmos Energy Corp. 14,700 368,088 ITC Holdings Corp. 8,200 371,952 Total Domestic Common Stocks (Cost $47,981,519) 17 Statement of Assets and Liabilities at June 30, 2009 (Unaudited) SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Assets Investments at value $ 13,363,656 $ 65,120,744 $ 172,389,924 Cash 93 850  Receivable for securities sold  274,766  Receivable for fund shares sold 12,054 11,283 70,794 Receivable for dividends and interest 33,210 557,758 195,958 Receivable from fund administrator    Total Assets 13,409,013 65,965,401 172,656,676 Liabilities Payable to custodian bank   164 Payable for securities purchased 27,716 1,679,280 601,729 Payable for fund shares repurchased 12,532 113,286 83,214 Accrued expenses 9,228 31,100 51,710 Management fee payable 6,069 20,854 71,012 Fund service fee payable 1,103 5,213 14,202 Total Liabilities 56,648 1,849,733 822,031 Net Assets Applicable to Outstanding Shares $ 13,352,365 $ 64,115,668 $ 171,834,645 Shares Outstanding 1,377,565 5,982,519 17,158,880 Net Asset Value and Maximum Offering Price Per Share $ 9.69 $ 10.72 $ 10.01 Net Assets Represent Shares of beneficial interest at par value $ 1,378 $ 5,983 $ 17,159 Paid-in capital 13,577,429 59,884,056 196,864,039 Accumulated undistributed net investment income (loss) 264,335 1,870,862 1,476,737 Accumulated undistributed net realized gain (loss) on investments (298,307 ) 322,437 (8,421,828 ) Unrealized appreciation (depreciation) of investments (192,470 ) 2,032,330 (18,101,462 ) Net Assets $ 13,352,365 $ 64,115,668 $ 171,834,645 Investments at Cost $ 13,556,126 $ 63,088,414 $ 190,491,386 18 The accompanying notes are an integral part of the financial statements. Amounts designated as  are either $0 or have been rounded to $0. Statement of Assets and Liabilities (Continued) SVP SVP SVP Mid Cap Growth Money Market Small Company Fund Fund Fund Assets Investments at value $ 13,860,011 $ 21,114,744 $ 52,768,236 Cash 24,724 75,795 231 Receivable for securities sold    Receivable for fund shares sold 4,967 99,932 46,804 Receivable for dividends and interest 6,956  36,255 Receivable from fund administrator  5,990  Total Assets 13,896,658 21,296,461 52,851,526 Liabilities Payable to custodian bank    Payable for securities purchased 39,568  510,031 Payable for fund shares repurchased 27,396 795,898 42,165 Accrued expenses 11,912 11,235 19,149 Management fee payable 5,720 4,303 21,584 Fund service fee payable 1,144 1,721 4,317 Total Liabilities 85,740 813,157 597,246 Net Assets Applicable to Outstanding Shares $ 13,810,918 $ 20,483,304 $ 52,254,280 Shares Outstanding 1,863,494 20,483,304 5,382,662 Net Asset Value and Maximum Offering Price Per Share $ 7.41 $ 1.00 $ 9.71 Net Assets Represent Shares of beneficial interest at par value $ 1,863 $ 20,483 $ 5,383 Paid-in capital 18,934,306 20,462,821 64,324,554 Accumulated undistributed net investment income (loss) 12,939 74 182,623 Accumulated undistributed net realized gain (loss) on investments (5,780,440 ) (74 ) (11,672,691 ) Unrealized appreciation (depreciation) of investments 642,250  (585,589 ) Net Assets $ 13,810,918 $ 20,483,304 $ 52,254,280 Investments at Cost $ 13,217,761 $ 21,114,744 $ 53,353,825 19 Statement of Operations For the Six Months Ended June 30, 2009 (Unaudited) SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Investment Income: Dividends $ 103,039 $  $ 1,791,366 Interest Total Income Expenses: Management advisory fee Transfer agent fees Custodian fees Accounting and administration services Auditing fees Legal fees Printing fees Trustees' and Chief Compliance Officer's fees and expenses Other Total Expenses Expense Reimbursement    Expense Offset (81 ) (466 )  Net Expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on sales of investments (171,453 ) (4,063,639 ) Net change in unrealized appreciation (depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase (Decrease) in Net Assets from Operations $ 704,379 $ 5,163,158 $ 11,271,759 20 The accompanying notes are an integral part of the financial statements. Amounts designated as  are either $0 or have been rounded to $0. Statement of Operations (Continued) SVP SVP SVP Mid Cap Growth Money Market Small Company Fund Fund Fund Investment Income: Dividends $ 69,123 $  $ 263,768 Interest  Total Income Expenses: Management advisory fee Transfer agent fees Custodian fees Accounting and administration services Auditing fees Legal fees Printing fees Trustees' and Chief Compliance Officer's fees and expenses Other Total Expenses Expense Reimbursement  (28,397 )  Expense Offset    Net Expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on sales of investments (1,661,168 )  (8,250,407 ) Net change in unrealized appreciation (depreciation)  Net Realized and Unrealized Gain (Loss) on Investments  Net Increase (Decrease) in Net Assets from Operations $ 1,298,357 $ 1,031 $ 2,131,403 21 Statement of Changes in Net Assets SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Six Months Ended Six Months Ended Six Months Ended 06/30/2009 Year Ended 06/30/2009 Year Ended 06/30/2009 Year Ended (Unaudited) 12/31/08 (Unaudited) 12/31/08 (Unaudited) 12/31/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 151,783 $ 433,878 $ 1,773,721 $ 2,300,559 $ 1,254,621 $ 2,257,610 Net realized gain (loss) on sales of investments (171,453 ) (111,527 ) 466,278 504,562 (4,063,639 ) (4,310,828 ) Net change in unrealized appreciation (depreciation) 724,049 (4,965,734 ) 2,923,159 (1,299,667 ) 14,080,777 (57,011,751 ) Net increase (decrease) in net assets from operations 704,379 (4,643,383 ) 5,163,158 1,505,454 11,271,759 (59,064,969 ) Distributions to Shareholders From net investment income  (363,980 )  (2,358,508 )  (2,034,335 ) From net realized gain on investments  (162,148 )    (215,775 ) Total distributions to shareholders  (526,128 )  (2,358,508 )  (2,250,110 ) From Share Transactions Net proceeds from sales of shares 1,968,378 4,486,266 15,202,419 47,765,940 26,677,068 126,122,068 Net asset value of shares in reinvestment of dividends and distributions  526,128  2,358,508  2,250,110 1,968,378 5,012,394 15,202,419 50,124,448 26,677,068 128,372,178 Less: Payments for shares reacquired (2,800,531 ) (6,740,980 ) (15,930,276 ) (17,219,640 ) (13,469,879 ) (26,386,992 ) Increase (decrease) in net assets from capital share transactions (832,153 ) (1,728,586 ) (727,857 ) 32,904,808 13,207,189 101,985,186 Total Increase (Decrease) in Net Assets for period (127,774 ) (6,898,097 ) 4,435,301 32,051,754 24,478,948 40,670,107 Net Assets: Beginning of period 13,480,139 20,378,236 59,680,367 27,628,613 147,355,697 106,685,590 Net Assets: End of period $ 13,352,365 $ 13,480,139 $ 64,115,668 $ 59,680,367 $ 171,834,645 $ 147,355,697 Undistributed Net Investment Income (Loss) at End of Period $ 264,335 $ 107,797 $ 1,870,862 $ 16,043 $ 1,476,737 $ 222,116 22 The accompanying notes are an integral part of the financial statements. Amounts designated as  are either $0 or have been rounded to $0. Statement of Changes in Net Assets (Continued) SVP SVP SVP Mid Cap Growth Money Market Small Company Fund Fund Fund Six Months Ended Six Months Ended Six Months Ended 06/30/2009 Year Ended 06/30/2009 Year Ended 06/30/2009 Year Ended (Unaudited) 12/31/08 (Unaudited) 12/31/08 (Unaudited) 12/31/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 12,939 $ (39,501 ) $ 1,031 $ 369,494 $ 87,908 $ 115,434 Net realized gain (loss) on sales of investments (1,661,168 ) (3,169,344 )   (8,250,407 ) (3,414,712 ) Net change in unrealized appreciation (depreciation) (9,380,063 )   (19,233,004 ) Net increase (decrease) in net assets from operations (12,588,908 ) (22,532,282 ) Distributions to Shareholders From net investment income   (1,031 ) (369,494 )   From net realized gain on investments      (849,023 ) Total distributions to shareholders   (1,031 ) (369,494 )  (849,023 ) From Share Transactions Net proceeds from sales of shares Net asset value of shares in reinvestment of dividends and distributions    Less: Payments for shares reacquired (2,211,614 ) (11,025,079 ) (12,943,961 ) (18,478,501 ) (5,824,323 ) (16,579,274 ) Increase (decrease) in net assets from capital share transactions (989,024 ) (738,365 ) (2,241,010 ) Total Increase (Decrease) in Net Assets for period (13,727,273 ) (2,241,010 ) (15,227,344 ) Net Assets: Beginning of period Net Assets: End of period $ 13,810,918 $ 13,501,585 $ 20,483,304 $ 22,724,314 $ 52,254,280 $ 49,604,244 Undistributed Net Investment Income (Loss) at End of Period $ 12,939 $  $ 74 $ 74 $ 182,623 $ 94,715 23 Financial Highlights Selected per share data and ratios. Selected data for a share of capital stock outstanding throughout each fiscal period. Income From Investment Operations Less Distributions Net asset Net gains or losses Dividends value, Net on securities (both Total from (from net Distributions Fiscal year beginning of investment realized and investment investment (from realized Total Net asset value, Fund (period ended) period income (loss ) ^ unrealized) ^ operations income) gains) distributions end of period Balanced 12/31/04 $ 11 .26 $ 0 .20 $ 0 .64 $ 0 .84 $ 0 .25 $ 0 .40 $ 0 .65 $ 11 .45 12/31/05 11 .45 0 .26 0 .39 0 .65 0 .27 0 .20 0 .47 11 .63 12/31/06 11 .63 0 .29 1 .05 1 .34 0 .31 0 .14 0 .45 12 .52 12/31/07 12 .52 0 .29 0 .77 1 .06 0 .31 0 .77 1 .08 12 .50 12/31/08 12 .50 0 .28 (3 .28) (3 .00) 0 .26 0 .11 0 .37 9 .13 06/30/09(U) 9 .13 0 .11 0 .45 0 .56    9 .69 Bond 12/31/04 10 .25 0 .46 0 .03 0 .49 0 .48 0 .15 0 .63 10 .11 12/31/05 10 .11 0 .43 (0 .25) 0 .18 0 .45  0 .45 9 .84 12/31/06 9 .84 0 .48 (0 .12) 0 .36 0 .48  0 .48 9 .72 12/31/07 9 .72 0 .47 0 .21 0 .68 0 .41  0 .41 9 .99 12/31/08 9 .99 0 .50 (0 .16) 0 .34 0 .41  0 .41 9 .92 06/30/09(U) 9 .92 0 .27 0 .53 0 .80    10 .72 Common Stock 12/31/04 10 .11 0 .11 0 .87 0 .98 0 .11  0 .11 10 .98 12/31/05 10 .98 0 .13 0 .71 0 .84 0 .13  0 .13 11 .69 12/31/06 11 .69 0 .19 1 .70 1 .89 0 .19  0 .19 13 .39 12/31/07 13 .39 0 .19 1 .18 1 .37 0 .16 0 .28 0 .44 14 .32 12/31/08 14 .32 0 .20 (4 .93) (4 .73) 0 .14 0 .01 0 .15 9 .44 06/30/09(U) 9 .44 0 .08 0 .49 0 .57    10 .01 Mid Cap Growth 12/31/04 8 .27 (0 .04) 1 .06 1 .02    9 .29 12/31/05 9 .29 (0 .01) 0 .36 0 .35    9 .64 12/31/06 9 .64 (0 .01) 0 .55 0 .54    10 .18 12/31/07 10 .18 (0 .02) 2 .26 2 .24    12 .42 12/31/08 12 .42 (0 .02) (5 .70) (5 .72)    6 .70 06/30/09(U) 6 .70 0 .01 0 .70 0 .71    7 .41 Money Market 12/31/04 1 .00 0 .0095  0 .0095 0 .0095  0 .0095 1.00 12/31/05 1 .00 0 .0280  0 .0280 0 .0280  0 .0280 1 .00 12/31/06 1 .00 0 .0460  0 .0460 0 .0460  0 .0460 1 .00 12/31/07 1 .00 0 .0457  0 .0457 0 .0457  0 .0457 1 .00 12/31/08 1 .00 0 .0187  0 .0187 0 .0187  0 .0187 1 .00 06/30/09(U) 1 .00 0 .0000  0 .0000 0 .0000  0 .0000 1 .00 Small Company 12/31/04 13 .45 0 .01 2 .13 2 .14 0 .01 1 .33 1 .34 14 .25 12/31/05 14 .25 0 .01 1 .16 1 .17 0 .01 1 .47 1 .48 13 .94 12/31/06 13 .94 0 .03 2 .24 2 .27 0 .03 1 .85 1 .88 14 .33 12/31/07 14 .33 0 .08 1 .16 1 .24 0 .09 1 .50 1 .59 13 .98 12/31/08 13 .98 0 .02 (4 .54) (4 .52)  0 .16 0 .16 9 .30 06/30/09(U) 9 .30 0 .02 0 .39 0 .41    9 .71 24 The accompanying notes are an integral part of the financial statements. Amounts designated as  are either zero or represent less than $.005 or ($.005). Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average net assets before Ratio of net investment income Net assets at Ratio of expenses to average net assets contractual and voluntary Ratio of net income (loss) to average net assets Total return end of period average net assets before custodian fee expense reimbursements (loss) to average before contractual and voluntary Portfolio (%) * (000 omitted) (%) credits (%)
